Title: To James Madison from Charles Hall, 14 May 1813
From: Hall, Charles
To: Madison, James


Sir
New York, 14th. May 1813.
I have the Honour to acquaint you that I am in possession of the secret and the manner of making, charging, and applying the infernal Machines used by the English on the Coast of French during the War for the purpose of blowing up Ships of War of any size.
I now offer to sell the secret and explain the manner of putting it in practice, to the Government of the United States, and to superintend and assist in applying them for the purpose of driving the Enemy’s Ships and Vessels out of the Chesapeak Bay.
This machine is not confined in its application to Bays, but may be successfully used in Harbours, Rivers and on Coasts.
You best know Sir, what such means of Defence are worth at any time, but more especially at the present time while the Enemy is committing such wanton and cruel depredations on the shores of the Chesapeak Bay.
Please to let me know what you would be willing to give me for the secret and my services in applying the machine to the Enemy’s Vessels now in the Chesapeak Bay. I have the Honour to be With the greatest Respect Sir, Your very Obedient Servant
Charles Hall
